Case 1:18-cv-06749-AMD-PK Document 63-2 Filed 07/26/19 Page 1 of 2 PageID #: 657




                       UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF NEW YORK

  YNES M. GONZALEZ DE FUENTE, MARIYA
  KOBRYN, and IVAN KOBRYN, individually and on
  behalf of all others similarly situated,                       DECLARATION OF CATHA
                                                                  WORTHMAN IN SUPPORT
                                                   Plaintiffs,    OF PLAINTIFFS’ MOTION
                           -against-                                      TO STRIKE
                                                                 Case No. 18-cv-6749-AMD-PK
  PREFERRED HOME CARE OF NEW YORK LLC,
  EDISON HOME HEALTH CARE, HEALTHCAP
  ASSURANCE, INC., HEALTHCAP ENTERPRISES,
  LLC, BERRY WEISS, SAMUEL WEISS, MARK
  REISMAN, GREGG SALZMAN, SHAYA MANNE,
  DANIEL ELLENBERG, AMIR ABRAMCHIK, DOV
  FEDER, DOES 1-15, Inclusive,

                                                 Defendants.



 I, Catha Worthman, declare as follows:

         1.     I am a member in good standing of the State Bar of California and a partner with

 the law firm Feinberg, Jackson, Worthman & Wasow, LLP (“FJWW”). I am co-counsel for the

 Plaintiffs and the proposed class in the above captioned case. I make these statements based on

 personal knowledge and would so testify if called as a witness at trial.

         2.     This Declaration is submitted in support of Plaintiffs’ Motion to Strike the Motion

 to Dismiss as to Defendant HealthCap Assurance, Inc.

         3.     Attached hereto as Exhibit 1 is a true and correct copy of a certification from the

 New York State Department of Financial Services dated January 30, 2019, stating “[i]t is hereby

 certified that a diligent search of the records of the department has revealed Healthcap

 Assurance, Inc. is not, and never has been, licensed under any section of the New York Insurance

 Law.”

                                                  1
Case 1:18-cv-06749-AMD-PK Document 63-2 Filed 07/26/19 Page 2 of 2 PageID #: 658




          I declare under penalty of perjury under the laws of the United States of America that the

 foregoing is true and correct.



 Dated:          July 26, 2019                         By:        /s/ Catha Worthman

                                                       FEINBERG, JACKSON,
                                                       WORTHMAN & WASOW LLP

                                                       Catha Worthman, Pro Hac Vice
                                                       2030 Addison Street, Suite 500
                                                       Berkeley, CA 94704
                                                       (510) 269-7998
                                                       catha@feinbergjackson.com




                                                   2
